Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 1 of 16




             EXHIBIT A
Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 2 of 16
Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 3 of 16
        Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 4 of 16




its proposal for the ISS Work. In exchange for this assistance, PMA agreed that WAI would act

as a major subcontractor for the ISS Contract.

       9.      DOE awarded PMA a fixed price contract for the ISS Work which was

memorialized as Prime Contract No. DE-EM000-4062 (the “Prime Contract”).

       10.     On April 14, 2016, PMA and WAI entered into Subcontract No. PMA-S.07 under

Prime Contract No. DE-EM000-462 (the “Subcontract”, attached as Exhibit A). This was a

fixed price subcontract for three separate scopes of work. PMA and WAI further agreed to share

in the fee which PMA received from DOE under the Prime Contract.

       11.     WAI was responsible for three major scopes of work:

               a. Safeguards and Security (S&S): This included physical security, program

                   management operations, and personnel security (e.g., individual security

                   clearances);

               b. Computing, Telecommunications and Cyber Security: Here, WAI provided IT

                   support, cyber security services, and telecommunications support.

               c. Records Management and Document Control: Under this scope of work,

                   WAI maintained, managed and, as needed, disposed of the documents created

                   at the Piketon site.

       12.     In January 2018, VNSFS purchased the stock of WAI and assumed WAI’s

responsibilities under the subcontract.

       13.     On August 3, 2018, PMA assumed the Safeguards and Security scope of work

from VNSFS after lengthy negotiations. PMA also increased its fee and, correspondingly,

reduced the fee shared with VNSFS.




COMPLAINT – Page 3
        Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 5 of 16




       14.     VNSFS’ remaining scope consisted of the IT/cybersecurity and records

management functions.

       15.     Of these remaining scopes of work, cybersecurity was the smallest and

represented only approximately ten percent of the overall value of the work.

       16.     As part of its cybersecurity obligations, VNSFS kept PMA informed of the status

of the cybersecurity system in various ways. VNSFS utilized the Risk Tracking System (RTS) to

identify cybersecurity risks and suggested possible remedies in the RTS system. DOE had direct

access to and knowledge of these entries. Moreover, VNSFS advised PMA of the identified

risks in a bi-weekly meeting. No action was taken by either DOE or PMA regarding these

identified risks or suggested remedies. VNSFS had no ability to institute any corrective actions

without DOE or PMA approval.

       17.     In addition to the RTS, VNSFS’ project leadership reported to PMA personnel

issues they learned of from VNSFS’ cybersecurity personnel. PMA changed this reporting

structure so that VNSFS’ cybersecurity employees no longer reported to VNSFS management.

Instead, VNSFS reported directly to PMA’s project manager, Damon Detillion. In doing so,

PMA took active control of the cybersecurity function.

       18.     In early 2019, DOE informed PMA and VNSFS that representatives from DOE’s

Office of Enterprise Assessments in Washington, DC would be performing a review of the

Piketon facility’s cybersecurity systems in April.

       19.     Starting in February 2019, PMA and VNSFS worked together to prepare for this

review. Representatives from both companies regularly met to discuss the current status of the

system, what may be expected in the audit, and how potential items may be handled.

       20.     DOE conducted its review between April 15 and 18, 2019.



COMPLAINT – Page 4
        Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 6 of 16




       21.     On April 18, 2019 DOE conducted a debriefing to outline its findings. That

review identified ten items that required attention.    These ranged from clarifying written

procedures to software repairs on discrete elements of the system to address vulnerabilities.

DOE requested a Corrective Action Plan to address these concerns.

       22.     Following the debriefing, PMA and VNSFS met to create the Corrective Action

Plan. This plan was to outline the short, medium, and long-term steps to be taken for each item

along with a timeline to complete the tasks. PMA included two additional items not contained in

the DOE defriefing. VNSFS then created a spreadsheet of the outstanding items and a general

description of the work needed to resolve each. (See Exh. B)

       23.     PMA brought in Craig Opperman, a project manager from North Wind, to put a

schedule together for these remediation efforts (the “PMA Recovery Schedule”; Exh. C). The

PMA Recovery Schedule included the short, medium and long-term milestones for each activity.

The average time to complete each item averaged 214 days.

       24.     Upon information and belief, the time frames in the PMA Recovery Schedule

were incorporated into the Corrective Action Plan.

       25.     On April 23, 2019, PMA notified VNSFS that it engaged an outside cybersecurity

consultant to review the issues raised in DOE’s debrief and demanded VNSFS cooperate with

this consultant.

       26.     Throughout April and May, VNSFS worked with PMA to complete the

Corrective Action Plan and cooperated with PMA’s outside consultant.

       27.     By May 31, 2019, VNSFS also achieved the short-term milestones in the PMA

Recovery Schedule. PMA knew of VNSFS’ efforts as VNSFS made a request to DOE, through

PMA, that DOE close eight of the ten items.



COMPLAINT – Page 5
        Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 7 of 16




       28.     While VNSFS worked to resolve the issues raised by DOE, PMA began

concocting its scheme to improperly terminate VNSFS.

       29.     First, PMA denied VNSFS access to relevant information.              Namely, PMA

refused VNSFS’ requests for a copy of the third-party consultant report as well as the Corrective

Action Plan.

       30.     PMA refused to provide this information in an effort to hamper VNSFS’ ability to

address issues raised by DOE.

       31.     Next, PMA entered negotiations for Leidos to replace VNSFS as its subcontractor

prior to sending any default notice to VNSFS.           These discussions resulted in a subcontract

between PMA and Leidos.

       32.     On May 20, 2019 and without any notice to VNSFS, Leidos began posting job

openings for IT and cybersecurity positions at the Piketon facility. (See Exh. D) These jobs

were held by VNSFS employees at the time.

       33.     On May 21, 2019, the day after Leidos began posting its jobs, PMA sent VNSFS

a Notice of Default for the subcontract. (See Exh. E)

       34.     This Notice claimed VNSFS was in default based on the findings of DOE’s

review and demanded VNSFS cure twelve items within ten days.

       35.     PMA indicated that if these twelve items were not cured by May 31, 2019 PMA

would terminate the entire subcontract – including the general IT services and records

management work for which there has been no finding of inadequacy.

       36.     PMA stated in its default notice it had “no confidence or reasonable assurance”

VNSFS could cure these items. This made clear PMA elected to terminate the subcontract

regardless of what VNSFS was able to accomplish during the ten-day cure period.



COMPLAINT – Page 6
Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 8 of 16
Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 9 of 16
       Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 10 of 16




              c. On May 30, 2019, PMA sent an email to VNSFS employees in the IT and

                 cybersecurity sections providing a link to Leidos’ website. This link provided

                 an application for “Incumbent Capture” or, in other words, a means for current

                 VNSFS employees to be hired by Leidos. (Exh. G)

       41.     Taken together, PMA’s actions demonstrate that it pre-ordained the termination of

VNSFS prior to ever providing the default notice in that:

               a. PMA negotiated and executed a subcontract with Leidos for the cybersecurity

                  and IT scopes of work prior to notifying VNSFS of the alleged defaults.

               b. Leidos began listing jobs currently held by VNSFS employees before the

                  default notice was sent to VNSFS.

               c. Before VNSFS had the opportunity to respond to the default notice, PMA

                  listed jobs currently held by VNSFS employees and directly contacted VNSFS

                  employees to encourage them to apply to Leidos for the positions they

                  currently hold with VNSFS.

               d. PMA issued the default notice while knowing that VNSFS had been

                  cooperating with PMA for over a month on developing a Corrective Action

                  Plan and related schedule of activities.

               e. PMA issued the default notice while knowing that VNSFS had made progress

                  on correcting the issues raised by DOE.

               f. PMA constructed a ten-day cure period which it knew was impossible to meet

                  since the timeframes set out in the PMA Recovery Schedule and, upon

                  information and belief, the Corrective Action Plan, called for an average

                  duration of 214 days to fully complete any remediation plan.



COMPLAINT – Page 9
       Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 11 of 16




              g. PMA included items which were out of VNSFS’ ability to cure without

                   specific action by PMA effectively allowing PMA to hold the cure process

                   hostage.

              h. PMA impeded the ability of VNSFS to cure the issues by prohibiting VNSFS

                   the ability to contact DOE regarding VNSFS’ cure activities.

              i. PMA impeded the ability of VNSFS to cure the issues by denying VNSFS

                   access to relevant information that could be of assistance in these ongoing

                   efforts such as a copy of the Corrective Action Plan and the results from the

                   review by PMA’s third-party cybersecurity consultant.

              j. PMA impeded the ability of VNSFS to cure the issues by prohibiting VNSFS’

                   project manager and assistant project manager from being involved at all in

                   managing the cure process.

              k. PMA terminated the entire contract despite the fact that the alleged defaults

                   relate to a scope of work that represents no more than thirteen percent of the

                   contract value and only five out of VNSFS’ thirty-three workers on the project

                   especially given there had been no complaints about VNSFS’ performance of

                   the unimpacted scopes of work.

       42.    On May 31, 2019, VNSFS submitted its response to PMA’s default notice which,

in part, outlined the status of the twelve items in the default notice. (Exh. H) Specifically,

VNSFS noted by that date of the response:

              a.   VNSFS had completed the short-term cure milestone goals of 9 of 12 items

                   either before the notice or in the ten-day cure period;

              b.   1 of the 12 was moot by prior agreement with PMA;



COMPLAINT – Page 10
        Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 12 of 16




               c.   1 of the 12 (the ATO item) was both immaterial to PMA’s performance

                    because it does constitute a breach per the express contractual terms and,

                    even if that were not true, it was impossible to perform by virtue of PMA’s

                    own direction not to contact DOE despite that issue’s resolution requiring

                    DOE to take action; and,

               d.   1 of the 12 was moot by PMA’s own failure to act (i.e., authorize a

                    previously requested procurement).

       43.     In short, 75% of the alleged breaches had been cured—or were already cured

before PMA’s “notice of termination”—and 25% of the alleged breaches are either moot or

rendered impossible to cure by virtue of PMA’s own conduct.

       44.     On June 3, 2019 and despite VNSFS fully and complete response, PMA informed

VNSFS it would terminate the subcontract effective June 7, 2019. (Exh. I)

       45.     On June 7, 2019, VNSFS was ousted from the project site and many of its

employees went to work for either PMA or Leidos.

       46.     VNSFS’ business is focused exclusively on the federal government market,

generally, and projects at DOE complexes around the country, specifically.       PMA and its

members, North Wind and Smith & Staley, are VNSFS’ competitors in the DOE market.

       47.     VNSFS constantly seeks new contracting opportunities with DOE directly and

potential teaming partners. VNSFS, for example, currently has three major proposals being

reviewed by DOE.

       48.     VNSFS will be required to disclose PMA’s wrongful termination to both teaming

partners and the DOE. PMA’s wrongful termination, therefore, will seriously harm VNSFS’s

ability to win those contracts.



COMPLAINT – Page 11
Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 13 of 16
      Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 14 of 16




            a. Negotiating and executing a subcontract with Leidos for the cybersecurity and

                IT scopes of work prior to notifying VNSFS of the alleged defaults.

            b. Allowing Leidos to list jobs held by VNSFS employees before the default

                notice was sent to VNSFS.

            c. Listing jobs currently held by VNSFS employees and directly contacting

                VNSFS employees to encourage them to apply to Leidos for positions they

                held with VNSFS.

            d. Issuing the default notice while knowing that VNSFS had been cooperating

                with PMA for over a month on developing a Corrective Action Plan and

                related schedule of activities.

            e. Issuing the default notice while knowing that VNSFS made progress on

                correcting the issues raised by DOE.

            f. Mandating a ten-day cure period which it knew was impossible to meet since

                the timeframes set out in the PMA Recovery Schedule and, upon information

                and belief, the Corrective Action Plan, called for an average duration of 214

                days to fully complete any remediation plan.

            g. Requiring VNSFS to cure items which PMA knew VNSFS could not do

                without PMA action thereby effectively allowing PMA to hold the cure

                process hostage.

            h. Impeding the ability of VNSFS to cure the issues by prohibiting VNSFS from

                contacting DOE.

            i. Impeding the ability of VNSFS to cure the issues by deliberately denying

                VNSFS access to relevant information that could be of assistance in these



COMPLAINT – Page 13
       Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 15 of 16




                   ongoing efforts such as a copy of the Corrective Action Plan and the results

                   from the review by PMA’s third-party cybersecurity consultant.

               j. Impeding the ability of VNSFS to cure the issues by prohibiting VNSFS’

                   project manager and assistant project manager from being involved in any

                   way the cure process.

               k. Terminating the entire contract despite the fact that the alleged defaults relate

                   to a scope of work that represents no more than thirteen percent of the contract

                   value and only five out of VNSFS’ thirty-three workers on the project

                   especially given there had been no complaints about VNSFS’ performance of

                   the unimpacted scopes of work.

               l. Failing to meaningfully and reasonably evaluate the steps VNSFS took to cure

                   the items listed in the default notice.

       60.     PMA’s breaches of the implied covenant of good faith and fair dealing were

willful and not the result of mistake or inadvertence. PMA knowingly engaged in this conduct to

the detriment of VNSFS, knew that its conduct was unfair and unlawful, and engaged in this

conduct in bad faith.

       61.     As a direct and proximate result of PMA’s violation of the covenant of good faith

and fair dealing, VNSFS has suffered direct damages in an amount to be determined at trial but,

not less than, but not less than $1,830,000.

       WHEREFORE, VNSFS prays for the following relief from this Court:
       (1)     On Count I, a judgement in an amount to be determined at or before trial, but not

less than $1,830,000;

       (2)     On Count II, a judgement in an amount to be determined at or before trial, but not

less than $1,830,000;

COMPLAINT – Page 14
Case 4:19-cv-00318-BLW Document 1-1 Filed 08/15/19 Page 16 of 16
